UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4079 John Hancock Equity Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2006 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 13 Notes to financial statements page 20 Trustees and officers page 32 For more information page 36 CEO corner To Our Shareholders, The future has arrived at John Hancock Funds. We have always been firm believers in the powerful role the Internet can play in providing fund information to our shareholders and prospective investors. Recently, we launched a redesigned, completely overhauled Web site that is more visually pleasing, easier to navigate and, most importantly, provides more fund information and learning tools without overwhelming the user. Not long after we embarked on this major project, a study was released by the Investment Company Institute, the mutual fund industrys main trade group, which found that an overwhelming majority of shareholders consider the Internet the wave of the future for accessing fund information. Our new site sports fresher and faster ways to access account information. New innovations allow investors to view funds by risk level, track the performance of the John Hancock funds of their choice or sort funds by Morningstar, Inc.s star ratings. Investors who own a John Hancock fund through a qualified retirement plan and dont pay sales charges when making a purchase have the option of sorting by a Load Waived Morningstar Rating, thereby creating an apples-to-apples comparison with no-load funds that may also be available in their retirement plan. The new site also has more educational tools and interactive modules to educate and assist investors with their financial goals, from college savings to retirement planning. A new  I want to  feature allows investors to check performance, invest more money, update personal information or download prospectuses and forms quickly and easily. In another of our ongoing efforts to provide our shareholders with top-notch service, we also redesigned our shareholder reports, as you may have noticed with this report. We hope the larger size, more colorful cover and redesigned presentation of the commentary and data tables will draw you in and make them easier to read. After youve read your shareholder report, we encourage you to visit our new Web site  www.jhfunds.com  and take a tour. Its easy, fast and fun and allows you to be in control of what you see and do. In short, its the wave of the future! Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2006. They are subject to change at any time. Your fund at a glance The Fund seeks capital appreciation by normally investing at least 80% of its assets in companies that the manager believes are, or have the potential to be, technology leaders. Over the last twelve months ► Although they lagged the broader equity market, technology stocks posted strong gains for the period. ► The Fund underperformed its benchmarks, primarily due to its underweighting in large-cap stocks and unfavorable stock selection. ► The Funds best performers were a diverse group, led by Internet-related companies. Top 10 holdings Trident Microsystems, Inc. 4.2% Microsoft Corp. 3.1% Corning, Inc. 3.6% Akamai Technologies, Inc. 3.1% Cisco Systems, Inc. 3.3% MEMC Electronic Materials, Inc. 3.1% Quality Systems, Inc. 3.2% Macrovision Corp. 3.0% Apple Computer, Inc. 3.1% Adobe Systems, Inc. 3.0% As a percentage of net assets on October 31, 2006. 1 Managers report John Hancock Technology Leaders Fund Although they lagged the overall stock market, technology stocks posted strong returns for the 12 months ended October 31, 2006. Like the broader equity market, tech stocks rose and fell in response to changing expectations regarding the economy, interest rates and inflation. Early on, the tech group rallied strongly amid investors optimism about a prolonged period of steady economic growth in an environment characterized by moderate interest rate hikes and benign inflation. Adding to investors enthusiasm was the fact that many companies in the group posted better-than-expected earnings growth in response to continued strong consumer outlays on an array of electronic products, an increase in spending on tech goods and services by Corporate America and surging global demand. However, tech stocks suffered a painful drubbing from May through July, coming under pressure due to the markets general concern about slowing economic growth, rising interest rates and the slowing U.S. housing market. Those macroeconomic fears translated into worries about a potential decrease in demand for technology, ballooning inventories and, ultimately, lower earnings for tech companies. Also adding to tech stocks malaise was the backlash from the options backdating controversy. More than 100 companies  many of them technology concerns  have been accused of retroactively setting the grant date of their executive stock options SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Akamai ▲ Buoyed by strong sales Technologies Advanced Micro ▲ Gains market share on rival Intel Devices Broadcom ▼ Earnings fail to live up to investors expectations 2 Portfolio Manager, MFC Global Investment Management (U.S.), LLC Thomas P. Norton, CFA to a time when the stock was trading at a low price. That made some investors leery of the group overall. In the final months of the period, tech stocks staged a strong rebound. Instead of slowing, both the global economy and the tech sector continued to grow, as orders and exports enjoyed significant gains. That allowed the vast majority of tech firms to report strong earnings gains that beat estimates. Like the broader equity market, tech stocks rose and fell in response to changing expectations regarding the economy, interest rates and inflation. Performance For the 12 months ended October 31, 2006, John Hancock Technology Leaders Funds Class A, Class B, Class C and Class I shares posted total returns of 7.41%, 6.77%, 6.66% and 7.96%, respectively, at net asset value. During the same 12-month period, the NASDAQ 100 Stock Index returned 10.22%, the average Morningstar specialty/technology fund returned 10.04% 1 and the Standard & Poors 500 Index returned 16.34% . Keep in mind that your net asset value return will be different from the Funds performance if you were not invested in the Fund for the entire period and did not reinvest all distributions. See pages six and seven for historical performance results. Leaders Investors bid up the shares of Akamai Technologies, Inc., Advanced Micro Devices and Garmin Ltd.  all of which generated strong returns for the Fund in the period. Akamai, which provides Internet delivery services for Web sites and corporations, served us well, as the company Technology Leaders Fund 3 generated strong sales. Semiconductor chip maker Advanced Micro Devices also performed well, buoyed in part by its ability to grab market share from long-time industry leader Intel. Garmin, maker of GPS navigational systems used in cars, airplanes, boats and even cell phones, enjoyed healthy profits and strong growth. Elsewhere, two larger-cap holdings worked in our favor. Apple Computer, Inc., enjoyed solid top and bottom line growth, thanks initially to the ongoing success of the iPOD, and later to stronger sales of its PC products. Cisco Systems, Inc., which makes routers, switchers and other networking gear, benefited from strong revenue and profit growth in response to increases in global spending on its products and services. INDUSTRY DISTRIBUTION 2 Communications equipment 19% Systems software 16% Internet software & services 9% Semiconductors 7% Wireless telecommunication services 6% Computer storage & peripherals 5% Semiconductor equipment 5% Computer hardware 4% Application software 3% Oil & gas equipment & services 3% Computer & electronic retail 2% Data processing & outsourced services 2% Electronic manufacturing services 2% Household appliances 2% Human resource & employment services 2% Integrated oil & gas 2% All others 3% Disappointments On the other hand, our disappointments included Broadcom Corp., maker of semiconductor chips for set-top boxes, cable modems, network communications equipment and a variety of other items. It declined sharply early in the period in response to disappointing financial results. We eliminated our position in Broadcom based on our view that the companys problems could linger for some time. Shares of Red Hat, Inc., the open-source-software developer, also sank due to the companys disappointing earnings results, stemming partly from the companys recent acquisition of rival JBoss. Investors also were troubled by Oracles decision to enter the open-source-software business. We took advantage of Red Hats stock price weakness to add to our stake in the company at attractive prices, because we believe that investors overreacted to its recent challenges and that its long-term prospects are solid. Elsewhere, XM Satellite Radio Holdings, Inc. underperformed, posting a wider quarterly loss and cutting its subscriber estimate for the year. The company blamed a weaker overall retail environment along with problems with portable units. Because of a Federal Communications Commission investigation into how those radios transmit programming to car stereos, the company had to pull many of them from store shelves. Online search giant Yahoo!, Inc. also worked against us, facing increased competition for online advertising dollars from both new and established rivals. Technology Leaders Fund 4 Outlook Over the near term, were optimistic about the prospects for technology stocks. Over the past five years, the group has tended to do well in the fourth quarter of the year, in part due to the rising seasonality of the business. Consumer purchases of PCs and consumer electronics now makes that sector much more dependent on certain periods such as the U.S. holiday shopping season. Furthermore, corporations may deploy some of their unspent information technology budget before they lose it at year end. Finally, technology stocks have lagged those from other industries for most of 2006, which potentially makes them attractive to value-seeking investors. For 2007, our outlook is contingent on the strength of the economy and the direction of interest rates. A deeper-than-expected housing downturn could cause consumers and businesses alike to tighten their purse strings, which may bode poorly for the technology industry. If, on the other hand, the economy continues to expand at a moderate, non-inflationary pace, and consumer spending remains solid, technology stocks could perform well. Beyond that, we believe that several longer-term trends  such as the explosive use of video and cell phones  will continue to favor the group. technology stocks have lagged those from other industries for most of 2006, which potentially makes them attractive to value- seeking investors. This commentary reflects the views of the portfolio manager through the end of the Funds period discussed in this report. The managers statements reflect his own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. 1 Figures from Morningstar include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, 2006. Technology Leaders Fund 5 A look at performance For the periods ending October 31, 2006 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 6-29-99 2.04% 1.75%  0.78% 2.04% 9.04%  5.57% B 6-20-05 1.77   3.51 1.77   4.82 C 6-20-05 5.66   6.31 5.66   8.71 I 1 6-20-05 7.96   7.61 7.96   10.52 Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I shares. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I share prospectus. Technology Leaders Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 1 6-20-05 $10,882 $10,482 $11,618 $11,665 C 1 6-20-05 10,871 10,871 11,618 11,665 I 6-20-05 11,052 11,052 11,618 11,665 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of October 31, 2006. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. NASDAQ 100 Stock Index  Index 2  is an unmanaged index that includes 100 of the largest domestic and international non-financial companies listed on the NASDAQ Stock Market based on market capitalization. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 Index 2 figure as of June 30, 2005. 2 For certain types of investors as described in the Funds Class I share prospectus. Technology Leaders Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2006, with the same investment held until October 31, 2006. Account value Ending value Expenses paid during period on 5-1-06 on 10-31-06 ended 10-31-06 1 A $1,000.00 $939.10 $8.80 B 1,000.00 936.70 12.19 C 1,000.00 935.70 12.19 I 1,000.00 941.20 6.33 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2006 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Technology Leaders Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annual return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2006, with the same investment held until October 31, 2006. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 5-1-06 on 10-31-06 ended 10-31-06 1 A $1,000.00 $1,016.13 $9.15 B 1,000.00 1,012.61 12.67 C 1,000.00 1,012.61 12.67 I 1,000.00 1,018.69 6.58 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.80%, 2.50%, 2.50% and 1.29% for Class A, Class B, Class C and Class I, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Technology Leaders Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 10-31-06 This schedule is divided into two main categories: common stocks and short-term investments. Common stocks are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 91.65% (Cost $2,128,427) Application Software 2.53% BEA Systems, Inc. (I) 4,160 67,683 Broadcasting & Cable TV 1.39% XM Satellite Radio Holdings, Inc. (Class A) (I) 3,200 37,312 Coal & Consumable Fuels 0.83% Aventine Renewable Energy Holdings, Inc. (I) 900 22,140 Communications Equipment 19.15% Cisco Systems, Inc. (I) 3,640 87,833 Comverse Technology, Inc. (I) 2,925 63,677 Corning, Inc. (I) 4,700 96,021 Finisar Corp. (I) 9,100 31,668 Motorola, Inc. 2,550 58,803 Nokia Corp., American Depositary Receipt (ADR) (Finland) 2,678 53,239 Novatel Wireless, Inc. (I)(L) 3,200 26,944 QUALCOMM, Inc. 1,408 51,237 Redback Networks, Inc. (I) 2,700 42,714 Computer & Electronics Retail 1.55% Best Buy Co., Inc. 750 41,438 Computer Hardware 4.35% Apple Computer, Inc. (I) 1,030 83,512 Hewlett-Packard Co. 850 32,929 Computer Storage & Peripherals 4.53% Rackable Systems, Inc. (I)(L) 2,430 75,354 SanDisk Corp. (I) 950 45,695 Data Processing & Outsourced Services 2.28% Euronet Worldwide, Inc. (I) 2,050 60,926 Electronic Manufacturing Services 1.50% Jabil Circuit, Inc. (I) 1,400 40,194 Household Appliances 1.95% iRobot Corp. (I) 2,550 52,301 See notes to financial statements Technology Leaders Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Human Resource & Employment Services 1.89% Monster Worldwide, Inc. (I) 1,250 50,638 Integrated Oil & Gas 1.92% Sasol Ltd. (ADR) (South Africa) 1,500 51,315 Internet Software & Services 9.17% Akamai Technologies, Inc. (I) 1,755 82,239 DivX, Inc. (I)(L) 570 13,019 Google, Inc. (Class A) (I) 160 76,222 Opsware, Inc. (I) 3,500 31,815 Yahoo!, Inc. (I) 1,590 41,880 Movies & Entertainment 1.40% Disney (Walt) Co. (The) 1,192 37,500 Oil & Gas Equipment & Services 2.75% Grant Prideco, Inc. (I) 1,950 73,652 Semiconductor Equipment 5.48% Cymer, Inc. (I) 1,400 64,862 MEMC Electronic Materials, Inc. (I) 2,300 81,650 Semiconductors 6.79% QuickLogic Corp. (I) 7,500 22,500 Texas Instruments, Inc. 1,560 47,081 Trident Microsystems, Inc. (I) 5,300 112,042 Systems Software 16.26% Adobe Systems, Inc. 2,089 79,904 Macrovision Corp. (I) 3,050 81,160 Microsoft Corp. 2,900 83,259 Oracle Corp. (I) 2,350 43,405 Quality Systems, Inc. (I) 2,000 84,880 Red Hat, Inc. (I) 3,800 62,244 Wireless Telecommunication Services 5.93% American Tower Corp. (Class A) (I) 1,550 55,831 RF Micro Devices, Inc. (I) 10,000 73,000 Sprint Nextel Corp. 1,600 29,904 See notes to financial statements Technology Leaders Fund 11 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Short-term investments 11.92% (Cost $318,770) Joint Repurchase Agreement 8.90% Investment in a joint repurchase agreement transaction with Morgan Stanley  Dated 10-31-06, due 11-01-06 (Secured by U.S. Treasury Inflation Indexed Bond 3.375%, due 4-15-32). Maturity value: $238,035 5.270% $238 238,000 Shares Cash Equivalents 3.02% AIM Cash Investment Trust (T) 80,770 80,770 Total investments (cost $2,447,197) 103.57% Other assets and liabilities, net (3.57%) Total net assets 100.00% (I) Non-income-producing security. (L) All or a portion of this security is on loan as of October 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Technology Leaders Fund 12 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-06 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (cost $2,447,197) including $80,936 of securities loaned $2,770,392 Cash 974 Receivable for shares sold 111 Dividends and interest receivable 97 Receivable from affiliates 24,853 Total assets Liabilities Payable for shares repurchased 16 Payable upon return of securities loaned 80,770 Payable to affiliates Management fees 2,338 Distribution and service fees 159 Other 696 Other payables and accrued expenses 37,620 Total liabilities Net assets Capital paid-in 6,852,254 Accumulated net realized loss on investments (4,500,621) Net unrealized appreciation of investments 323,195 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($2,176,747 ÷ 224,231 shares) $9.71 Class B ($382,223 ÷ 39,751 shares) $9.62 Class C ($114,753 ÷ 11,937 shares) $9.61 Class I ($1,105 ÷ 113 shares) $9.77 1 Maximum offering price per share Class A 2 ($9.71 ÷ 95%) $10.22 1 Net assets and shares outstanding have been rounded for presentation purposes. The net asset value is as reported on October 31, 2006. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Technology Leaders Fund 13 F I N A N C I A LS T A T E M E N T S Statement of operations For the year ended 10-31-06. This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $491) $18,246 Interest 5,941 Securities lending 3,116 Total investment income Expenses Investment management fees (Note 2) 35,861 Distribution and service fees (Note 2) 13,379 Transfer agent fees (Note 2) 10,047 Accounting and legal services fees (Note 2) 582 Compliance fees 148 Blue sky fees 60,578 Printing 25,544 Professional fees 16,179 Custodian fees 12,045 Trustees fees 250 Securities lending fees 118 Interest 73 Miscellaneous 2,285 Total expenses Less expense reductions (Note 2) (109,920) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized gain on investments 245,780 Change in net unrealized appreciation (depreciation) of investments (128,662) Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Technology Leaders Fund 14 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-05 10-31-06 Increase (decrease) in net assets From operations Net investment loss ($126,319) ($39,866) Net realized gain 549,414 245,780 Change in net unrealized appreciation (depreciation) (207,725) (128,662) Increase in net assets resulting from operations From Fund share transactions Net assets Beginning of period 3,357,272 3,557,304 End of period See notes to financial statements Technology Leaders Fund 15 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-02 1 10-31-03 1 10-31-04 1 10-31-05 2 10-31-06 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.21) (0.19) (0.30) (0.33) (0.10) Net realized and unrealized gain (loss) on investments (1.93) 2.29 0.35 0.90 0.77 Total from investment operations Net asset value, end of period Total return (%) Ratios and supplemental data Net assets, end of period (in millions) $3 $4 $3 $3 $2 Ratio of net expenses to average net assets (%) 3.27 3.19 4.13 4.62 1.80 Ratio of gross expenses to average net assets (%) 4.38 6 4.02 6 4.13 6.71 6 4.87 6 Ratio of net investment loss to average net assets (%) (2.66) (2.63) (3.56) (3.74) (1.04) Portfolio turnover (%) 73 109 54 59 104 See notes to financial statements Technology Leaders Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-05 7 10-31-06 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.06) (0.17) Net realized and unrealized gain on investments 0.23 0.78 Total from investment operations Net asset value, end of period Total return 4,5 (%) 8 Ratios and supplemental data Net assets, end of period (in millions)  9  9 Ratio of net expenses to average net assets (%) 2.50 10 2.50 Ratio of gross expenses to average net assets 6 (%) 8.31 10 5.57 Ratio of net investment loss to average net assets (%) (1.81) 10 (1.76) Portfolio turnover (%) 59 104 See notes to financial statements Technology Leaders Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-05 7 10-31-06 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.06) (0.17) Net realized and unrealized gain on investments 0.23 0.77 Total from investment operations Net asset value, end of period Total return 4,5 (%) 8 Ratios and supplemental data Net assets, end of period (in millions)  9  9 Ratio of net expenses to average net assets (%) 2.50 10 2.50 Ratio of gross expenses to average net assets 6 (%) 8.31 10 5.57 Ratio of net investment loss to average net assets (%) (2.02) 10 (1.73) Portfolio turnover (%) 59 104 See notes to financial statements Technology Leaders Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 10-31-05 7 10-31-06 Per share operating performance Net asset value, beginning of period Net investment loss 3 (0.01) (0.05) Net realized and unrealized gain on investments 0.22 0.77 Total from investment operations Net asset value, end of period Total return 4,5 (%) 8 Ratios and supplemental data Net assets, end of period (in millions)  9  9 Ratio of net expenses to average net assets (%) 1.29 10 1.30 Ratio of gross expenses to average net assets 6 7.10 10 4.33 Ratio of net investment loss to average net assets (%) (0.46) 10 (0.57) Portfolio turnover (%) 59 104 1 Audited by previous Auditor. 2 Effective 6-18-05, shareholders of the former Light Revolution Fund became owners of an equal number of full and fractional Class A shares of the John Hancock Technology Leaders Fund. Additionally, the accounting and performance history of the Light Revolution Fund was redesignated as that of Class A of John Hancock Technology Leaders Fund. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Does not take into consideration expense reductions during the periods shown. 7 Class B, Class C and Class I shares began operations on 6-20-05. 8 Not annualized. 9 Less than $500,000. 10 Annualized. See notes to financial statements Technology Leaders Fund 19 Notes to financial statements Note 1 Accounting policies John Hancock Technology Leaders Fund (the Fund) is a diversified series of John Hancock Equity Trust (the Trust), an open-end management investment company registered under the Investment Company Act of 1940 (the 1940 Act), as amended. The investment objective of the Fund is to achieve long-term growth of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C and Class I shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. The Fund is the accounting and performance successor to Light Revolution Fund (the Predecessor Fund), a diversified open-end management investment company organized as a Maryland corporation. On June 17, 2005, the Fund acquired substantially all the assets and assumed the liabilities of the Predecessor Fund pursuant to an agreement and plan of reorganization, in exchange for Class A shares of the Fund. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or if quotations are not readily available, or the value has been materially affected by events occurring after the closing of a foreign market, at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Investments in AIM Cash Investment Trust are valued at their net asset value each business day. All portfolio transactions initially expressed in terms of foreign currencies have been translated into U.S. dollars as described in Foreign currency translation below. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Technology Leaders Fund 20 Foreign currency translation All assets or liabilities initially expressed in terms of foreign currencies are translated into U.S. dollars based on London currency exchange quotations as of 4:00 p
